 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MARCOS CALCANO on behalf of himself and all :
other persons similarly situated,

 

Plaintiff,

ORDER
19 Civ. 9598 (GBD)

-against-
ALLYN LLC,
Defendant.

GEORGE B. DANIELS, United States District Judge:

This Court having been advised that the parties have reached agreement on all issues in
this matter, the Clerk of Court is hereby ORDERED to close the above-captioned action, without
prejudice to restoring the action to this Court’s docket if an application to restore is made within
thirty (30) days.

All conferences previously scheduled are adjourned sine die.

Dated: January 17, 2020
New York, New York

SO ORDERED.

Vera. &. Dojure,

GEMRGE/B. DANIELS
United States District Judge

 
